The opinion of the court was delivered December 15,1853, by
Black, C. J.
— Testatrix bequeathed $5000 to her brother to be received and held by trustees, and the interest or proceeds to be annually paid over to the legatee for his use and benefit. The legatee’s creditor attached the interest. We hold that it was attachable, because it was his in law and equity. If the trustees had withheld it from him, he could have sued for and recovered it. Wherever a party has a right of action, his creditors may attach the debt, unless it be for wages.
Judgment affirmed.